Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and response filed on 02/25/2021 have been fully considered and entered. Claims 1-3, 6, 7, 9, 13, 15, 17 are pending. Claims 1, 3, 6, 7, 9, 15 and 17 have been amended. Claims 4, 5, 8, 14, 16 and 18-20 have been cancelled. Claims 21-26 were previously cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Franich on 03/25/2021.  Amend the claims as follows:
Cancel claim 13.
Claim 1. A method of treating a cancer or a tumor in a patient, the method comprising: administering to the patient a composition comprising an isolated Dual-Specificity Tyrosine-Phosphorylation-Regulated Protein Kinase 1 (DYRK1) protein in an amount and for a time sufficient to increase degradation of Hypoxia-Inducible 
Claim 3. The method of claim 1, wherein the administering increases phosphorylation of Thr 27 of Inhibitor of DNA Binding-2 (ID2) protein in the cancer cells or tumor cells as compared to untreated cancer cells or tumor cells.
Claim 6. The method of claim 1, wherein the administering increases dissociation of ID2 from a von-Hippel Lindau (VHL) protein in the cancer cells or tumor cells as compared to untreated cancer cells or tumor cells.
Claim 7. The method of claim 1, wherein the administering increases ubiquitylation of the HIFα in the cancer cells or tumor cells as compared to untreated cancer cells or tumor cells.
Claim 15. The method of claim 1, wherein the administering delays or prevents the progression of one or more symptoms of the cancer or the tumor for at least a set period of time, causes a regression of one or more symptoms of the cancer or the tumor for at least a set period of time, and/or causes the disappearance of one or more symptoms of the cancer or the tumor for at least a set period of time.

Reasons for Allowance
Claims 1-3, 6, 7, 9, 15 and 17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claims 4, 5, 8, 14 and 16 are moot in light of the cancellation of the claims in the amendments filed on 02/25/2021.

The previous rejections of claims 1-3, 6, 7, 9, 15 and 17 for being indefinite under 35 USC 112 (b) are withdrawn because the term ‘preventing’ is deleted from claim 1 and claim 3 has also been amended to clarify that the administering increases phosphorylation of Thr 27 of the ID2 protein. 

The prior art does not teach a method of treating a cancer or a tumor in a patient comprising administering to the patient a composition comprising an isolated Dual-Specificity Tyrosine-Phosphorylation-Regulated Protein Kinase 1 (DYRK1) protein.
The closest prior art is Krissansen et al., (US 2005/0208023) and Fernandez-Martinez et al., (DYRK1A: the double-edged kinase as a protagonist in cell growth and tumorigenesis, Molecular & Cellular Oncology, 2:1, e970048, 2015).
Krissansen teaches treating solid vascular tumors tumors (abstract, par. [0007]) in subjects by administering systemically or intratumorally (par. [0014]) agents to overexpress Von Hippel-Landau (VHL) (par. [0011-0013]).  Krissansen teaches under normal conditions VHL binds to HIF-1α and HIF-2α subunits and HIF is rapidly degraded by the VHL ubiquination proteosomal complex (par. [0004]). Krissansen teaches mutations in VHL stabilizes HIF. Similarly a hypoxic phenotype results in increased level of HIF-1 which assists tumor growth by stimulating tumor angiogenesis and metabolism (par. [0004]). Krissansen teaches reintroduction of wild-type VHL into the tumors restores VHL-mediated functions (which is degradation of HIF) and leads to loss of tumorigenicity (par. [0005]).
Fernandez-Martinez teaches DYRK1A is a kinase associated with regulation of cell cycle, survival and tumorigenesis (abstract, Fig. 1). Fernandez-Martinez teaches DYRK1A shows a double edged regulation of tumorigenesis and is associated with pro-tumoral activity by activating oncogenic proteins and also has anti-tumoral capacity (see Fig. 2). Fernandez-Martinez teaches different DYRK1A inhibitors that are used as anti-cancer agents (see Table 1).
The prior art does not teach a method of treating a cancer or a tumor in a patient comprising administering to the patient a composition comprising an isolated Dual-Specificity Tyrosine-Phosphorylation-Regulated Protein Kinase 1 (DYRK1) protein. The prior art does not teach the different molecular mechanisms that occur in the HIF pathway upon administration of DYRK1 to a cell, increased phosphorylation of the ID2 protein on residue Thr27 of the ID2 protein, increased dissociation of ID2 protein from a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657